DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: program code means in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Bucsh et al. (US 2014/0088413).
Regarding claim 1, Von Bucsh discloses a method of visualizing a first sensed shape of a first elongated device (112) having a first length and a second sensed shape of a second elongated device (114) having a second length, the first elongated device (112) and the second elongated device (114) being physically linked to one another (via 110; par. [0028]; Fig. 1) over at least a part of the first and second lengths, the first sensed shape and the second sensed shape having been obtained independently of each other (par. [0025], [0026] and [0031]), comprising the steps: i) providing one of the first and second sensed shapes as a reference shape (114; par. [0028] and [0031]) and the other of the first and second sensed shapes as a linked shape (112; par. [0028] and 
Regarding claim 2, Von Bucsh discloses the method of claim 1, further comprising adding linked shape portions outside the overlap region (OV) to the overlap region reference shape portion to provide a full length visualization of the linked shape
Regarding claim 7, Von Bucsh discloses the method of claim 1, wherein step ii) further comprises determining a tip shift vector, if a linked shape tip of the linked shape (112) protrudes beyond a reference shape tip of the reference shape (114), and step iii) further comprises translating a linked shape tip portion of the linked shape according to the tip shift vector (par. [0028], [0031] and [0032]).
Regarding claim 8, Von Bucsh discloses the method of claim 1, further comprising, before carrying out step iii), checking whether all points of the linked shape in the overlap region (OV) determined in step ii) fall within the array size of the linked shape (par. [0032] – boundary condition). 
Regarding claim 9, Von Bucsh discloses the method of  claim 1, further comprising, before carrying out step iii), checking whether at least a part of the linked 
Regarding claim 10, Von Bucsh discloses a visualizing system for visualizing a first sensed shape of a first elongated device (112) having a first length and a second sensed shape of a second elongated device (115) having a second length, the first elongated device (112) and the second elongated device (114) being physically linked to one another over at least a part of the first and second lengths (via 110; par. [0028]; Fig. 1), the visualizing system being configured to: i) use one of the first and second sensed shapes as a reference shape (114) and the other of the first and second sensed shapes as a linked shape (112); ii) determine along the reference shape (114) and the linked shape (112) an overlap region (OV; at 110) in which the reference shape (114) and the linked shape (112) should match due to a physical overlap of the first and second elongated devices in this region (par. [0028], [0031] and [0032]); iii) copy, in the overlap region (OV), an overlap region reference shape portion to an overlap region linked shape portion so that, in the overlap region, the linked shape is visualized as matching the reference shape (par. [0028], [0031] and [0032]).
Regarding claim 11, Von Bucsh discloses a system comprising: a first elongated device (112) having a first length and a second elongated device (114) having a second length, the first elongated device (112) and the second elongated device (114) being physically linked to one another over at least a part of the first and second lengths (via 110; par. [0028]; Fig. 1); a shape sensing system (par. [0032]) for individually shape sensing the first elongated device (112) and the second elongated device (114) to 
Regarding claim 12, Von Bucsh discloses the system of claim 11, wherein the shape sensing system is configured as an optical shape sensing system (par. [0032]).
Regarding claim 13, Von Bucsh discloses the system of claim 12, wherein the optical shape sensing system comprises a first optical fiber (par. [0025]) associated with the first elongated device (112), and a second optical fiber (par. [0025]) associated with the second elongated device (114), wherein the shape sensing system senses the first and second optical fibers independently from one another (par. [0032]).
Regarding claim 14, Von Bucsh discloses the system of claim 11, wherein one of the first and second elongated devices is a catheter (113), and the other one is a guidewire (114) at least partially inserted into the catheter.
Regarding claim 15, Von Bucsh discloses a computer program comprising program code means (107; par. 0024]) for causing a computer to carry out the steps of the method of claim 1, when said computer program (107) is carried out on a computer (106/105; par. [0024] and [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Bucsh, as applied to the claims above, in view of Jain (US 2014/0114180).
Regarding claim 3, Von Bucsh discloses the method of claim 1, but does not specifically disclose it further comprising a Procrustes-based coordinate transformation of the linked shape. Jain teaches an analogous method wherein a combination of iterative closest point and Procrustes methods are used for registration of shapes to a coordinate system. It would have been obvious to one having ordinary skill in the art to have used the combination of iterative closest point and Procrustes methods in determining the 3D shape to ensure that errors in the generated 3D shape are as minimal as possible. 
Regarding claim 4, Von Bucsh discloses the method of claim 1, but does not specifically disclose wherein step i) further comprises calculating a smallest first distance from a tip of the reference shape to the linked shape, and calculating a smallest second distance from a tip of the linked shape to the reference shape. Jain teaches an analogous method wherein a combination of iterative closest point and Procrustes methods are used for registration of shapes to a coordinate system. It would have been obvious to one having ordinary skill in the art to have used the combination 
Regarding claim 5, Von Bucsh in view of Jain disclose the method of claim 4, wherein, if a smaller one of the smallest first and second distances is above a predetermined error threshold, at least step iii) is not carried out (iterative closest point and Procrustes method).
Regarding claim 6, Von Bucsh in view of Jain disclose the method of claim 4, wherein step ii) further comprises determining a linked shape hub point index (of 110) along the linked shape as a proximal starting point index of the overlap region (OV) with respect to the linked shape, and determining a reference shape hub point index as a proximal starting point index of the overlap region (OV) with respect to the reference shape (par. [0028], [0031] and [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795